DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-16,18-21, 29, 37 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, 21 and 29 are drawn to apparatus and method drawn to aspects of a communication between a base station and multiple UEs. A downlink signal subspace for each UE of the plurality of UEs is tracked; and Multi-User Multiple-Input Multiple-Output, MU-MIMO precoders are determined/used. The precoders are based on the tracked downlink signal subspace for each UE of the plurality of UEs, the MU-MIMO precoders being configured to at least in part suppress intra-cell MU-MIMO interference. Closest prior art of record, Yuan discloses communication between base station and multiple paired UEs (tracked downlink signal subspace) based on a precoder that suppresses interference. It is pointed out that Yuan’s “pieces of UE” refer to a plurality of UEs and not different pieces of a single UE as argued by applicant. See Yun’s paragraph [0004], “MU-MIMO refers to that multiple pieces of UE occupy the same time-frequency resource. The maximum number of data streams which may be transmitted in an MIMO system may not exceed a rank of a channel estimation matrix, so that the number of UE (i.e. the number of UE which may be paired) in an MU-MIMO system…”. Rejection of claims 1, 11, 21 and 29 relied on Fig. 7 which discloses a method for implementing MU-MIMO transmission. Fig. 7 discloses multiple UEs.
However, prior art of record fails to disclose either alone or in combination determining or using a precoder based on the tracked downlink signal subspace for each UE of the plurality of UEs, in combination with each and every other limitation of the claims, rendering them and their dependents allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637